DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2021 has been entered.
Applicant’s amendment/response filed 11/12/2021 has been entered and made of record. Claims 1, 14, 18, and 20 were amended. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramey et al. (US 2008/0266296) in view of Howson et al. (US 2014/0063016), Beri et al. (US 2017/0270710), and Hakura et al. (US 2014/0267276).
Regarding claim 1, Ramey teaches/suggests: A method of controlling operation of a geometry shading stage in a graphics processing system (Ramey Fig. 2: GPU 122), the method comprising: 
receiving a geometry shader for execution by the geometry shading stage (Ramey Fig. 4: geometry shader 410); 
outputting the control state data to control the operation of the geometry shading stage (Ramey [0048]: “The state information and rendering commands define processing parameters and actions for various stages of rendering pipeline 200;” [0043]: “Apart from the inclusion of any control data, the state information, rendering commands, and geometry data may be of a generally conventional nature and may be used to define the desired rendered image or images.”).
Ramey does not teach/suggest analyzing the geometry shader. Howson, however, teaches/suggests analyzing the geometry shader (Howson [0059]: “FIG. 13 depicts examples of data inputs that can be used in determining system control commands, and examples of system control commands that can be implemented. Example inputs can include compiler profiling inputs 505, results of analyzing geometry shaders 507.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the geometry shader of Ramey to be analyzed as taught/suggested by Howson in order to determine system control commands.

Ramey as modified by Howson does not teach/suggest:
analyzing the geometry shader to determine whether it passes through topology of primitives input to the geometry shader, duplicates the topology into a plurality of parallel streams or modifies the topology of the primitives input to the geometry shader; 
in response to determining that the geometry shader modifies the topology of the primitives input to the geometry shader, generating control state data having a first value; 
Beri, however, teaches/suggests modifies the topology of the primitives input to the geometry shader (Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the compiler profiling of Ramey as modified by Howson to include whether the topology of the primitives is to be changed as taught/suggested by Beri in order to determine system control commands. As such, Ramey as modified by Howson and Beri teaches/suggests:
analyzing the geometry shader to determine whether it passes through topology of primitives input to the geometry shader, or modifies the topology of the primitives input to the geometry shader (Howson [0059]: “FIG. 13 depicts examples of data inputs that can be used in determining system control commands, and examples of system control commands that can be implemented. Example inputs can include compiler profiling inputs 505, results of analyzing geometry shaders 507;” Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158.”); 
in response to determining that the geometry shader modifies the topology of the primitives input to the geometry shader, generating control state data having a first value (Ramey [0048]: “The state information and rendering commands define processing parameters and actions for various stages of rendering pipeline 200;” Howson [0059]: “FIG. 13 depicts examples of data inputs that can be used in determining system control commands, and examples of system control commands that can be implemented. Example inputs can include compiler profiling inputs 505, results of analyzing geometry shaders 507;” Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158.”); 

Ramey as modified by Howson and Beri does not teach/suggest:
in response to determining that the geometry shader passes through topology of primitives input to the geometry shader or duplicates the topology into a plurality of parallel streams, generating control state data having a second value; 
Hakura, in view of Ramey and Beri, teaches/suggests:
in response to determining that the geometry shader passes through topology of primitives input to the geometry shader, generating control state data having a second value (Ramey [0048]: “The state information and rendering commands define processing parameters and actions for various stages of rendering pipeline 200;” Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158;” Hakura [0032]: “Accordingly, in one embodiment, a fast geometry shader (FGS) may be implemented that produces just per-primitive attributes on output, and the connectivity of the primitives, as well as the per-vertex attributes, may be defined by the last world-space shading stage prior to a geometry shader stage;” [0035]: “Further, in one embodiment, where the fast geometry shader is implemented to limit or prohibit expansion of input geometry, an optimization in the graphics pipeline may be applied such that a vertex shader and the fast geometry shader may be run in sequence on the same streaming multiprocessor without performing a re-distribution of geometry between the vertex shader and the fast geometry shader stages.” [In view of Beri and Hakura, not changing the topology of the primitives meets the claimed second value to indicate optimization.]); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the state information of Ramey as modified by Howson and Beri to include the control data of whether to optimize the geometry shader as taught/suggested by Hakura in order for optimization.

Regarding claim 2, Ramey as modified by Howson, Beri, and Hakura teaches/suggests: The method according to claim 1, wherein the first value of control state data is configured to set the geometry shading stage into a first mode of operation and the second value of control state data is configured to set the geometry shading stage into a second mode of operation (Ramey [0048]: “The state information and rendering commands define processing parameters and actions for various stages of rendering pipeline 200;” Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158;” Hakura [0064]-[0065]: “If it is determined that a geometry shader is to operate in per-primitive attribute mode, the geometry shader is launched to operate in per-primitive attribute mode (e.g. a fast geometry shader mode, etc.) … If it is determined that a geometry shader is not to operate in per-primitive attribute mode, the geometry shader is launched to operate in a normal mode (e.g. traditional geometry shader mode, etc.).” [The normal and fast geometry shaders meet the claimed first and second modes of operation, respectively.]). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Ramey as modified by Howson, Beri, and Hakura teaches/suggests: The method according to claim 1, wherein the analysis is implemented in a compiler (Howson [0059]: “FIG. 13 depicts examples of data inputs that can be used in determining system control commands, and examples of system control commands that can be implemented. Example inputs can include compiler profiling inputs 505, results of analyzing geometry shaders 507.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 14 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale. Ramey as modified by Howson, Beri, and Hakura further teaches/suggests a processor (Ramey Fig. 2: GPU 122).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramey et al. (US 2008/0266296) in view of Howson et al. (US 2014/0063016), Beri et al. (US 2017/0270710), and Hakura et al. (US 2014/0267276) as applied to claim 1 above, and further in view of Kilgariff et al. (US 2014/0125669).
Regarding claim 5, Ramey as modified by Howson, Beri, and Hakura does not teach/suggest: The method according to claim 1, wherein outputting the control state data comprises: 
providing the control state data as an extension to a stream of graphics data input to the geometry shading stage; and 
passing the control state data to the geometry shading stage in an API.
Kilgariff, however, teaches/suggests:
providing the control state data as an extension to a stream of graphics data input to the geometry shading stage (Kilgariff [0072]: “As further described below in conjunction with FIGS. 5-10, these state attributes could be appended to the attributes for the vertices associated with the graphics primitives.”); and 
passing the control state data to the geometry shading stage in an API (Kilgariff [0072]: “As further described below in conjunction with FIGS. 5-10, these state attributes could be appended to the attributes for the vertices associated with the graphics primitives.” [Official Notice: It would have well known to pass the graphics data stream via an API.]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the state information of Ramey as modified by Howson, Beri, and Hakura to be appended to the graphics data stream as taught/suggested by Kilgariff in order to be transmitted to downstream pipeline stages.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US 2014/0063016) in view of Beri et al. (US 2017/0270710) and Hakura et al. (US 2014/0267276).
Regarding claim 18, Howson teaches/suggests: A method of controlling operation of a geometry shading stage in a graphics processing system (Howson Fig. 14: graphics processor implementation 550), the method comprising: 
receiving, in a compiler, a geometry shader for execution by the geometry shading stage (Howson [0059]: “FIG. 13 depicts examples of data inputs that can be used in determining system control commands, and examples of system control commands that can be implemented. Example inputs can include compiler profiling inputs 505, results of analyzing geometry shaders 507.”); 
analyzing the geometry shader (Howson [0059]: “Example inputs can include compiler profiling inputs 505, results of analyzing geometry shaders 507.”); 
Howson does not teach/suggests:
analyzing the geometry shader to determine whether it passes through topology of primitives input to the geometry shader, duplicates the topology into a plurality of parallel streams or modifies the topology of the primitives input to the geometry shader; 
Beri, however, teaches/suggests modifies the topology of the primitives input to the geometry shader (Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. As such, Howson as modified by Beri teaches/suggests:
analyzing the geometry shader to determine whether it passes through topology of primitives input to the geometry shader, or modifies the topology of the primitives input to the geometry shader (Howson [0059]: “FIG. 13 depicts examples of data inputs that can be used in determining system control commands, and examples of system control commands that can be implemented. Example inputs can include compiler profiling inputs 505, results of analyzing geometry shaders 507;” Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158.”); 

Howson as modified by Beri does not teach/suggests:
in response to determining that the geometry shader modifies the topology of the primitives input to the geometry shader, outputting geometry shader code; and 
in response to determining that the geometry shader passes through topology of primitives input to the geometry shader or duplicates the topology into a plurality of parallel streams, including geometry shader code in a prior stage of a graphics pipeline implemented within the graphics processing system.
Hakura, in view of Beri, teaches/suggests:
in response to determining that the geometry shader modifies the topology of the primitives input to the geometry shader, outputting geometry shader code (Beri [0036]: “In particular, the geometry shader 156 may receive a primitive from the tessellation shader 154, processes the primitive into further primitives, change the topology of the primitive(s), select a subset of primitives for stroking the curve, and output primitive(s) including the selected subset to the rasterizer 158;” Hakura [0065]: “If it is determined that a geometry shader is not to operate in per-primitive attribute mode, the geometry shader is launched to operate in a normal mode (e.g. traditional geometry shader mode, etc.).”); and 
in response to determining that the geometry shader passes through topology of primitives input to the geometry shader or duplicates the topology into a plurality of parallel streams, including geometry shader code in a prior stage of a graphics pipeline implemented within the graphics processing system (Hakura [0032]: “Accordingly, in one embodiment, a fast geometry shader (FGS) may be implemented that produces just per-primitive attributes on output, and the connectivity of the primitives, as well as the per-vertex attributes, may be defined by the last world-space shading stage prior to a geometry shader stage;” [0035]: “Further, in one embodiment, where the fast geometry shader is implemented to limit or prohibit expansion of input geometry, an optimization in the graphics pipeline may be applied such that a vertex shader and the fast geometry shader may be run in sequence on the same streaming multiprocessor without performing a re-distribution of geometry between the vertex shader and the fast geometry shader stages;” [0064]: “If it is determined that a geometry shader is to operate in per-primitive attribute mode, the geometry shader is launched to operate in per-primitive attribute mode (e.g. a fast geometry shader mode, etc.).” [The claimed including is an implicit feature of the vertex and geometry shaders running in sequence. In addition, such feature would have been well known for optimization (Official Notice).]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the geometry shader of Howson as modified by Beri to be either fast or traditional as taught/suggested by Hakura in order for optimization.

Regarding claim 19, Howson as modified by Beri and Hakura teaches/suggests: The method according to claim 18, wherein the prior stage of the graphics pipeline is a vertex processing stage (Hakura [0035]: “Further, in one embodiment, where the fast geometry shader is implemented to limit or prohibit expansion of input geometry, an optimization in the graphics pipeline may be applied such that a vertex shader and the fast geometry shader may be run in sequence on the same streaming multiprocessor without performing a re-distribution of geometry between the vertex shader and the fast geometry shader stages.”).

Claim 20 recites limitations similar in scope to those of claim 18 and is rejected using the same rationale. Howson as modified by Beri and Hakura further teaches/suggests a processor; and memory storing computer executable instructions (Howson Fig. 14: graphics processor implementation 550).
Allowable Subject Matter
Claims 3, 6-13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “wherein the first value of control state data is configured to set the geometry shading stage into a first mode of operation and the second value of control state data is configured to set the geometry shading stage into a second mode of operation” and “wherein in the first mode of operation each primitive output by the geometry shading stage is independent and in the second mode of operation connectivity of primitives output by the geometry shading stage is maintained” in claims 3 and 15-17 or the limitations “switching the geometry shading stage between a first mode of operation and a second mode of operation dependent upon a value of the received control state data” and “wherein in the first mode of operation each output primitive is independent and in the second mode of operation connectivity of primitives is maintained” in claims 6-13, taken as a whole, render the claims patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are moot. Specifically, Applicant’s argument regarding “analyzing the geometry shader to determine whether it passes through topology of primitives input to the geometry shader, duplicates the topology into a plurality of parallel streams or modifies the topology of the primitives input to the geometry shader” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0098117 – multi-primitive graphics rendering pipeline
US 2015/0379672 – dynamically optimized rendering pipeline
US 2018/0082470 – combined pipeline shader stages
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611